Citation Nr: 0939532	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  08-18 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Recognition of appellant as surviving spouse of the Veteran 
for purposes of entitlement to Dependency and Indemnity 
Compensation (DIC).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and J.O.



ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The Veteran had active service from September 1962 to 
September 1965.  The appellant in this matter was the 
Veteran's spouse on the date of his death.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

A videoconference hearing was held before the undersigned 
Acting Veterans Law Judge in August 2009.  A copy of the 
hearing transcript has been associated with the claims file.


FINDINGS OF FACT

1.  The Veteran and the appellant were married on September 
[redacted], 2006.

2.  The Veteran and the appellant were domiciled in the state 
of New York.

3.  The Veteran died on August [redacted], 2007.

4.  The Veteran and the appellant were married on September 
[redacted], 2006 and were not married for one year prior to his death.

5.  A child was not born of the marriage, nor was a child 
born to the Veteran and the appellant before their marriage.

6.  The evidence does not show that a common law marriage 
existed between the Veteran and the appellant before 
September 2006.


CONCLUSION OF LAW

The criteria for recognition as the Veteran's surviving 
spouse for purposes of establishing eligibility for 
Dependency and Indemnity Compensation (DIC) benefits have not 
been met.  38 U.S.C.A. §§ 101(c), 103, 1102, 1304, 1310(a), 
1318(b), 1541(a) (West 2002); 38 C.F.R. §§ 3.1(j), 3.22, 
3.50, 3.52, 3.54 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that it has been determined by the 
United States Court of Appeals for Veterans Claims (Court) 
that the Veterans Claims Assistance Act of 2000 (VCAA) (West 
2002 & Supp. 2009) is not applicable to claims involving 
statutory interpretation.  See Livesay v. Principi, 15 Vet. 
App. 165 (2001); see also Dela Cruz v. Principi, 15 Vet. App. 
143 (2001) (holding that the VCAA does not affect matters on 
appeal when the issue is limited to statutory 
interpretation). Consequently, the provisions of the VCAA, as 
well as VA's implementing regulations, will not be addressed 
in this portion of the Board's decision.

Because the record in this case shows that undisputed facts 
render the appellant ineligible for death benefits, the 
duties to notify and assist do not apply.  See Smith v. 
Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Dela 
Cruz, 15 Vet. App. at 143; Mason v. Principi, 16 Vet. App. 
129 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

The appellant argues that she should be recognized as the 
Veteran's surviving spouse for purposes of entitlement to 
Dependency and Indemnity Compensation (DIC) even though she 
had not been married to the Veteran for a year prior to his 
death in August 2007, as mandated by VA regulations.  She 
argues that prior to his death, she and the Veteran had co-
habitated together for over ten years and, but for a brief 
period of separation for a year and a half due to the 
Veteran's drinking habit,  that they would have been married 
prior to the actual marriage date (i.e., September [redacted], 2006).  
Therefore, she should be been deemed his surviving spouse for 
VA benefits purposes.  (See Transcript (T.) at pages (pgs.) 
3-5).  

VA death benefits, including death pension, death 
compensation, and DIC, are payable to a Veteran's surviving 
spouse under certain circumstances.  38 U.S.C.A. §§ 1310, 
1541(a).

A surviving spouse means a person of the opposite sex whose 
marriage to the Veteran meets the requirements of 38 C.F.R. § 
3.1(j) and who was the spouse of the Veteran at the time of 
the Veteran's death. 38 C.F.R. § 3.50(b). For VA benefits 
purposes, a marriage means a marriage valid under the law of 
the place where the parties resided at the time of the 
marriage, or the law of the place where the parties resided 
when the right to benefits accrued.  38 C.F.R. § 103(c); 38 
C.F.R. § 3.1(j). The appellant has the burden to establish 
her status as a rightful claimant.  Sandoval v. Brown, 7 Vet. 
App. 7, 9 (1994).

VA law provides for DIC to a Veteran's surviving spouse, 
child, or parent, because of a service-connected death 
occurring after December 31, 1956.  38 U.S.C.A. § 101(14); 38 
C.F.R. § 3.5.  DIC may be paid to a surviving spouse of a 
Veteran who died on or after January 1, 1957, and who was 
married to the Veteran (1) before the expiration of 15 years 
after the termination of the period of service in which the 
injury of disease causing death was incurred or aggravated, 
(2) for one year or more prior to the Veteran's death, (3) 
for any period of time if a child was born of the marriage or 
was born to them before the marriage.  38 C.F.R. § 3.54.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

In this case, the facts are not in dispute, and the record 
shows that the Veteran was separated from active service in 
September 1965.  The appellant and the Veteran were married 
on September [redacted], 2006.  The Veteran died on August [redacted], 2007.  
The appellant asserts that she and the Veteran cohabitated 
together for ten years and but for a brief period of 
separation for a year and a half due to the Veteran's 
drinking habit, that they would have been married earlier 
than their actual date of September [redacted], 2006.  (See VA Form 9, 
received by VA in June 2008, and T. at pgs. 3-5).  Therefore, 
she should be been deemed his surviving spouse for VA 
benefits purposes.

A Marriage Certificate from the State of New York, dated in 
September 2006, shows that the Veteran and the appellant were 
married on September [redacted], 2006.

A Certificate of Death from the State of New York, dated in 
August 2007, shows that the Veteran died on August [redacted], 2007.  
A check for the Veteran's burial contained the Veteran and 
appellant's home address, and was signed by the appellant.  
There is no indication that there were any children born of 
this marriage. The appellant contends that benefits are 
warranted due to fairness, because of her actual marriage to 
the Veteran, and because of their long term cohabitation 
prior to the date of their marriage.

While the Board is sympathetic to the appellant's claim, her 
marriage to the Veteran does not meet the criteria for 
recognition as his surviving spouse for entitlement to VA 
benefits.  The evidence shows they were not married for one 
year prior to his death under New York law, and there were no 
children born between them either before or after their 
marriage. 

Where an attempted marriage is invalid by reason of legal 
impediment, VA laws allows for certain attempted marriages to 
be nevertheless "deemed valid" if certain legal requirements 
are met.  Basically, such an attempted marriage will be 
"deemed valid" if: (a) the attempted marriage occurred one 
year or more before the veteran died; and (b) the claimant 
entered into the marriage without knowledge of the 
impediment; and (c) the claimant cohabited with the veteran 
continuously from the date of the attempted marriage until 
his death; and (d) no claim has been filed by a legal 
surviving spouse who has been found entitled to gratuitous 
death benefits. 38 U.S.C.A. §103(a) (West 2002); 38 C.F.R. 
§3.52 (2009).

In Colon v. Brown, 9 Vet. App. 104 (1996), the United States 
Court of Appeals for Veterans Claims (Court) determined that 
in cases whether there is an impediment to entering into a 
common-law marriage, if the appellant was unaware of the 
impediment, then an otherwise invalid common-law marriage 
could be deemed valid.

The Board notes that the appellant and the Veteran resided in 
the state of New York.  As New York state law does not  
recognize common law marriage, See N.Y. Dom. Re. §11 
(McKinney 1999), the appellant must meet the requirements set 
forth in 38 C.F.R. § 3.205(a)(6): (1) an agreement between 
the parties to be husband and wife at the beginning of their 
cohabitation, (2) cohabitation, (3) holding themselves out as 
married, and (4) generally accepted as such in the 
communities in which they lived.

The appellant and several friends have maintained, in written 
statements and in testimony before the undersigned, that she 
and the Veteran had cohabitated for over ten years and but 
for a brief separation of a year and a half due to the 
Veteran's drinking habit, they would have been married 
earlier than their official marriage date of September [redacted], 
2006.  (See statements, submitted by S. D. and L. McD., 
received by VA in June 2008 and August 2009 T.).  There is, 
however, no showing of an agreement between the appellant and 
the Veteran to be husband and wife at the beginning of their 
cohabitation.  In fact, the appellant does not argue that 
they ever had such an agreement.  Instead, she has 
consistently argued that but for the Veteran's heavy 
drinking, they would have married earlier than September [redacted], 
2006.  Thus, she would have been his spouse for more than 
year prior to the date of his death (August [redacted], 2007) and 
would be entitled to DIC benefits.

Despite the appellant's contentions to the contrary, the 
evidence supports the conclusion that the intentions of 
appellant and the Veteran, prior to their September 2006 
civil ceremony, were such that they did not view themselves 
as married to each other.  For the reasons discussed, it 
cannot be said that there was an "attempted marriage" between 
the appellant and the Veteran at least one year prior to the 
veteran's death.  The record reasonably demonstrates that the 
appellant's state of mind was such that she did not believe 
that she and the Veteran had entered into a marriage, despite 
the absence of a state-issued marriage license and/or 
ceremony, prior to September 2006.  In other words, there is 
no showing that she entered into a relationship with the 
Veteran that would have constituted a valid common law 
marriage if New York recognized such marriages.  The 
provisions of 38 C.F.R. §3.52 are thus not applicable.

As the appellant was not married to the Veteran for more than 
one year at the time of the Veteran's death, they had no 
children, and the elements of a deemed valid common law 
marriage have not been met, the appellant does not qualify 
for DIC benefits. Although sympathetic to the appellant's 
contentions, the Board is bound to follow the law.  The 
appellant is not eligible for the requested benefit. In cases 
such as this, where the law is dispositive, the claim must be 
denied because of absence of legal merit or lack of 
entitlement under the law.  See Sabonis, supra.  The 
preponderance of the evidence is against the claim, and the 
benefit of the doubt doctrine does not apply. 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

ORDER

Entitlement to recognition as the surviving spouse of the 
Veteran, for purposes of entitlement to DIC benefits, is 
denied.



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


